948 F.2d 781
292 U.S.App.D.C. 189
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CITY OF VERNON, CALIFORNIA, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Northern California Power Agency, et al., Intervenors.
No. 90-1511.
United States Court of Appeals, District of Columbia Circuit.
Oct. 9, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss in part and for summary affirmance, the responses thereto and the reply, it is


2
ORDERED that the motion be granted.   Because petitioner was not a party to the agency proceedings, it is not entitled to judicial review of those proceedings, see 16 U.S.C. § 825l(b);  15 U.S.C. § 717r(b);   Process Gas Consumers Group v. FERC, 912 F.2d 511, 514 (D.C.Cir.1990), except as to the issue of the denial of its motion for late intervention.   See Covelo Indian Community v. FERC, 895 F.2d 581, 585-86 (9th Cir.1990).   With respect to the issue of late intervention, the merits of the parties' positions are so clear as to justify summary action.   See Cascade Broadcasting Group, Ltd. v. FCC, 822 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   For the reasons stated by the Federal Energy Regulatory Commission in its orders filed June 29, 1990 and September 20, 1990, petitioner's motion for late intervention was properly denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.